Title: To Alexander Hamilton from James McHenry, 17 January 1800
From: McHenry, James
To: Hamilton, Alexander


War Department, January 17, 1800. “I have received this morning your three letters dated the 15 and 16 instant. It being presumed that Lieutenant Baldwin will do duty until it is known that his resignation is accepted he may be informed that it is accepted.… The uncertainty which hangs over the new regiments as it respects their being continued on the establishment has hitherto prevented me from deciding on the proposed alterations in the uniform.…”
